ORDER

PER CURIAM.
The widow of employee appeals from the Labor and Industrial Relations Commission’s (Commission) award denying compensation from the Second Injury Fund for death benefits additional to that paid by employer after a settlement. The Commission affirmed and incorporated by reference an Administrative Law Judge’s award denying compensation. We affirm. The award of the Commission is supported by substantial and competent evidence on the whole record; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).